Case: 11-20377     Document: 00511846468         Page: 1     Date Filed: 05/07/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            May 7, 2012

                                       No. 11-20377                        Lyle W. Cayce
                                                                                Clerk

JOSYE BROOKTER,

                                                  Plaintiff - Appellant
v.

GC SERVICES, LIMITED PARTNERSHIP; DLS ENTERPRISES,
INCORPORATED; GC FINANCIAL CORPORATION,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-3149


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        After reading the briefs, studying the record, and hearing the arguments
of the parties, we are convinced that the district court committed no reversible
error. Therefore, its judgment is
                                                                              AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.